Order entered January 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01237-CR

                                   JOHN CLOUD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F93-61603-N

                                            ORDER
       The Court GRANTS the State’s motion for extension of time to file the State’s brief. We

ORDER the Clerk of the Court to file the brief tendered as of the date of this order.




                                                      /s/   LANA MYERS
                                                            JUSTICE